PER CURIAM.
Jason O’Bryan Mackey appeals from a district court’s order denying relief on his Fed.R.Crim.P. 35(b) motion. We dismiss the appeal as untimely. Mackey did not file his notice of appeal within the ten-day appeal period or the subsequent thirty-day-extension period after the district court’s order. Fed. R.App. P. 4(b); United States v. Breit, 754 F.2d 526, 528-29 (4th Cir.1985) (ten-day appeal period set forth in Fed. R.App. P. 4(b) applies to Rule 35 motions). Consequently, we are without jurisdiction to hear the appeal. We deny leave to proceed in forma pauper-is and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.